Citation Nr: 1301999	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  06-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis in multiple joints, including as secondary to service-connected rheumatic heart disease.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In a July 2010 decision, the Board reopened the claim of service connection for arthritis in multiple joints, including as secondary to service-connected rheumatic heart disease.

In June 2010 and February 2012, the Board remanded the claim to the RO for additional development.  The Board remanded the case for VCAA notice, record development, and to provide the Veteran a VA examination and to obtain medical opinions as to determine the nature and etiology of his disability.  The Veteran received the VCAA notice in July 2010.  The RO has obtained updated VAMC records and records from the Social Security Administration as requested in the July 2010 remand.  VA has provided the Veteran a VA examination and the examiner has issued a report, dated in August 2010, and an additional opinion, dated in April 2012, that was ordered in the February 2012 remand.  In the report and the addition, the examiners sufficiently identified the extent of the disability, its symptoms, and its relationship to service.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The  issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a seizure disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic disability manifested by arthritis in multiple joints was not present in service; was not manifested to a compensable degree within one year from the date of separation from service; and is unrelated to an injury or disease or event in service.

2.  Arthritis of multiple joins was not caused or aggravated by the Veteran's service-connected rheumatic heart disease.


CONCLUSION OF LAW

Arthritis in multiple joints is not related to service and is not secondary to service-connected rheumatic heart disease, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2004 and July 2010.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in November 2011 and October 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and provided the Veteran VA examination in March 2005, August 2006, and August 2010.  VA also obtained an additional opinion from a VA health care provider dated in April 2012.  As discussed below, the Board notes additional VA examinations that predate the current claim.  A hearing before the undersigned occurred in June 2009.  

The reports of the VA examination, including the additional opinion in 2012, included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  The reports also discussed whether the Veteran has arthritis in multiple joints, and to the extent it exists in any joint, its relationship to service, and explained the reasoning behind the opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  That representative stated he would start the hearing by questioning the Veteran and his wife regarding the history of his multiple joint pain.  The representative and the Veterans Law Judge asked questions to ascertain the onset, etiology, extent of the Veteran's symptoms, his clinical history, including treatment for arthritic pain and rheumatic fever, and the functional impact upon the Veteran in his life.  The Veterans Law Judge also suggested the Veteran obtain a doctor's opinion linking the Veteran's multiple joint problem to the in-service rheumatic heart disease.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the claims that were lacking to substantiate the claim for service connection for multiple joint arthritis, such error is harmless as his representative stated what had to be shown and both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.



Facts and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 3 8 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The entrance examination in February 1970 did not report a history of any joint pain, including the knees or a history of rheumatic fever.  The physical examination of the joints was normal.

In November 1970, the Veteran sought treatment for a fever and the history noted a questionable history of rheumatic fever.  The diagnosis was possible rheumatic fever.  
In February, 1971, the Veteran was evaluated by the United States Army medical board.  The evaluation noted a history of rheumatic fever from age 5 until the Veteran was 17, which was two years before entry into service.  The Veteran reported a history of generalized seizures, accompanying active rheumatic fever and polyarthritis.  More recently, he experienced high fever with painful swelling of his feet.  Upon examination upon admission to a hospitalization (the report did not state when the hospitalization occurred), it was noted both knee joints and the left ankle joint were swollen, hot, and tender.  The Veteran also had tachycardia and a heart murmur.  The diagnosis was rheumatic carditis.  The report noted that laboratory test reports bore out the diagnosis of acute rheumatic fever and rheumatic carditis.  After treatment, his temperature dropped and the joints returned to normal.  The Veteran had not experienced any joint pain for a month prior to the Medical Board.  The diagnosis of the Medical Board examination was an acute episode of rheumatic fever and rheumatic carditis.  

In May 1971, the Veteran was hospitalized with pain in the left shoulder/collar bone area, but his rheumatic heart disease was described as inactive.  

In May 1972, while being treated for an episode of syncope, the Veteran reported a history of rheumatic heart fever when he was seven years old, but laboratory tests did not bear out or confirm any evidence of rheumatic disease including rheumatic carditis or rheumatic fever.

In a January 1976 VA examination, the examiner noted that the Veteran had rheumatic fever by history only and there was no objective evidence for rheumatic heart disease.

A VA discharge summary for a hospitalization in May and June 1981 noted the Veteran complained of pain and swollen hands, elbow, back, and ankles.  Before being admitted to VA, an unidentified private physician told the Veteran he had a flare-up of rheumatic fever.  Range of motion was limited due to the pain and swelling in the right elbow, wrist, hand, and bilaterally in the ankles and feet.  The symptoms were less in the left elbow, arm, and wrist.  There was no mention of the knees being symptomatic.  The diagnosis was acute recurring rheumatic fever.
In August 1981, a VA social worker discussed the Veteran's rheumatic heart condition and noted the Veteran reported periodic joint pain which he attributed to his rheumatic disability.  The social worker, however, concluded that other medical problems contributed to the Veteran's inability to maintain steady employment.  A discharge summary for a hospitalization beginning that month also noted no clinical evidence of active rheumatic disease even though the Veteran complained of vague multiple joint pain.  The joints were normal.  `

In January 1982, a VA cardiologist concluded that although the Veteran had a history compatible with rheumatic fever, there was no evidence detected of rheumatic heart disease.  Examination did not reveal any swollen joints, but the Veteran did complain of tenderness.  The physician noted the migratory polyarthralgia was most intriguing and if effusion was found, a synovial aspiration would be helpful.  He emphasized, however, that there was no evidence of objective joint involvement.  `

In February 1985, the Veteran stated he had continuing problems with joint pain for the previous five years with joint pain worse in the morning but decreased after the Veteran did range of motion exercising.  The diagnosis was arthralgia.

A March 1985 X-ray of the hands revealed normal findings except for minor degenerative changes of the first MP joint of the left hand.  An examination by VA rheumatology was negative for joint disease.  There was no visible evidence of swelling.  The absence of swelling caused the rheumatologist to suspect Jaccoud's arthritis.

In October 1987, the Veteran received a VA examination.  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for acute rheumatic fever and that condition should not be confused with rheumatoid arthritis, which the Veteran did not have.  The diagnosis was arthralgia.  X-rays of the hands, wrists, and shoulders were negative, but X-rays of the knees showed a minor degenerative spur of the patellas.

In July 1988, the Veteran testified that he first started experiencing what he believed to be arthritic pain in the early part of 1971.  He did not remember if arthritis was diagnosed but it was diagnosed that he had swelling and inflammation of the joints.  He stated an Army doctor told him it was rheumatic arthritis.  It still bothered him and his last serious episode was in 1980 when he spent almost a year in the VA hospital with swelling and inflamed joint over about 95 percent of his body.  The Board notes that the file does not contain any hospitalization for that long of a period of time.  His main problem in 1988 was in the hands, shoulders, and hips.  He conceded that his current care providers told him that although they were not sure, they believed he had old age arthritis.

X-rays in December 1998 demonstrated mild osteoarthritis bilaterally in the acromioclavicular area of the shoulders.  

In July 1999, a VA examiner concluded the Veteran did not have a history of joint pains or arthralgia which might be associated as a secondary effect to rheumatic fever.  

In a VA examination in May 2002, the examiner concluded the Veteran had a history of rheumatic fever but without current physical findings.  

In April 2004, the Veteran had increased joint pain but full range of motion of the lower extremities was noted.  The impression was polyarthralgia and joint pain.  

In March 2005, the Veteran was provided a VA examination for multiple joint arthritis, especially his hands.  The Veteran stated that he had multiple joint pain basically in every joint in his body.  X-rays as late as January 2005 were described by the examiner as within normal limits.  It was noted the Veteran's complaint of hand pain was not accompanied by swelling or limitation of motion or loss of function.  The other joints are basically stiff and pain is relieved by pain medication.  The examiner concluded that the Veteran had no evidence of any type of arthritis based upon the physical findings, clinical history, or X-ray findings of all joints concerned.  He also concluded the Veteran did not have any evidence of valvular heart disease secondary to rheumatic fever.  The examiner thus concluded it was less likely than not that the Veteran's complaints of joint pain were related to service or to his service connected rheumatic heart disease.  

By November 2005, the Veteran was diagnosed with gout that was related to hand pain such as his complaints of thumb pain in November and December 2005.  VA medical records indicate that pain in other joints was diagnosed as arthralgia.  

In July 2006, the Veteran testified that he used prescription medication for rheumatoid arthritis. 

In August 2006, the Veteran was provided a VA examination to determine if the Veteran's joint problems were related to the rheumatic fever he experienced in service.  The examiner concluded it was less likely than not that the Veteran's joints had a condition caused by or a result of the rheumatic fever occurring in service.  The Veteran had no clinical findings or X-ray evidence of polyarthritis secondary to rheumatic fever.  X-rays of the elbows were normal.  X-rays of the knees revealed patellar osteophytosis indicating degenerative joint disease.  The shoulder X-rays demonstrated acromioclavicular degenerative joint disease with undersurface hypertrophy.

In January 2008, the Veteran underwent a VA examination regarding his service connected rheumatic heart disease.  The examiner noted the diagnosis of rheumatic fever in service but also noted the Veteran has never been symptomatic or diagnosed with rheumatic heart disease.

In May 2008, X-rays demonstrated bilateral heel spurs and osteoarthritis of the hands and knees.  The ankles, shoulder blades, hips, scapula, and lumbar spine were unremarkable.

In May 2008, the Veteran testified that he thought he was told in service that he had rheumatic arthritis.  He also testified that within six months of separation, he was hospitalized at VA with rheumatic fever and then two years later, he was hospitalized a second time because his rheumatoid arthritis was more active.  After the rheumatic fever subsided, the Veteran stated the distortions from arthritis did not clear up for more than a year and he still had problems.  He testified VA doctors have told him that his arthritis is a very real problem but have not told him what it is related to.  He understands he has been tested for various types of arthritis, but the results have been negative and since the VA providers cannot determine the cause, they have diagnosed osteoarthritis.  

The Veteran was provided a VA examination in August 2010.  The VA examiner noted that, based on symptoms, clinical findings echocardiograms, ECGs, or stress tests, there was no evidence the Veteran had rheumatic heart disease.  Extensive laboratory testing disproved any diagnosis of rheumatic heart fever sequela including valvular disease and arthritis.  Physical examination did not show any weight bearing joint that has been affected and there has been no bone loss.  There are no signs of inflammatory arthritis.  The VA examiner thus concluded that the Veteran did not suffer from a systemic disease process, such as osteoarthritis or rheumatoid arthritis.  However, the VA examiner also stated that the Veteran suffered from arthritis in multiple joints because he thereafter concluded that the Veteran had degenerative joint disease of the knees.  The examiner determined that the Veteran's service connected rheumatic heart disease did not cause his current arthritis of the knees.

The Board, in February 2012, remanded the matter to determine whether it is at least as likely as not the degenerative joint disease of the knees was directly caused by the Veteran's military service or was aggravated by his service connected rheumatic heart disease.  In April 2012, another VA health care provider responded and stated that less likely as not, the Veteran's degenerative joint disease has not been aggravated by the Veteran's service-connected rheumatic heart disease.  Polyarthrtis from rheumatic fever includes painful tenderness, swelling, and warm joints but usually occur in the early course of rheumatic fever and the joint pain usually subsides within two weeks.  This is consistent with the record that demonstrated no recurrence of the joint pain in service or for a decade after service and no current finding of arthritis caused by rheumatic heart disease.  In addition, it was less likely as not that the degenerative joint disease was related to service or had its onset within a year after active duty.  The first evidence of the condition appeared to be joint pain noted in the early 1980s, and X-rays in October 1987 when minor degenerative spurs were noted and treatment did not begin until August 2003.  Thus, it was 10 years after service before the condition was first noted and no treatment until more than 30 years after separation.  The treatment and documentation for joint pain in service appeared to be transient and acute as signs and symptoms which, as noted, occur early in the course for rheumatic fever and usually subside within two weeks.  The treatment the Veteran received in service did not constitute a bilateral knee condition.

After reviewing the foregoing evidence, the Board has concluded that the Veteran does not have a multiple joint arthritis disability connected to service, including a disability secondarily caused by his service connected rheumatic heart disease.  

The Board recognizes that the Veteran believes he has rheumatoid arthritis or an arthritis caused by his inservice episode of rheumatic fever.  The Veteran is competent to testify to the events in service, including when he developed rheumatic fever with swollen joints.  38 C.F.R. § 3.159.  Further, the disease is documented as he was evaluated by the medical board and discharged due to the rheumatic fever he developed by 1971.  The Board thus finds that the Veteran's statements are credible but the question is whether the Veteran currently has multiple joint arthritis due to service generally, and in particular the rheumatic fever that developed while he was in service.  

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Board notes the Veteran has testified that he first experienced joint pain and swelling that began with his in-service rheumatic fever, which continued after service.  As a lay person, the Veteran is competent to describe pain in a joint, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  In addition, the VAMC treatment records and VA examinations establish that the Veteran has continued to experience multiple joint pain throughout the years.  

The Board thus finds that the Veteran is competent to describe pain and other symptoms related to his joints and the statements and testimony is credible.  While there is evidence of continuity of symptomatology, it does not necessarily follow that there is a relationship between a diagnosis of arthritis currently and the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe pain, a disability such as arthritis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Arthritis is not a condition under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, the diagnosis of arthritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis of arthritis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. Therefore, the Veteran's assertion or opinion that he has an arthritis disability is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of a multiple joint arthritis disability since service based on continuity or as an opinion based on causation.

The Veteran, as a lay person, is competent not only to identify a simple medical condition, but also a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has testified he was told by an Army physician that he had rheumatoid arthritis, but nothing in his testimony suggests that the physician though the arthritis was chronic or would persist as opposed to an acute episode associated with the rheumatic fever and that would end once the fever subsided.  As for the Veteran relating symptoms that later support a diagnosis by a medical professional, no treating physician since separation has reached a diagnosis of rheumatoid arthritis and as the Veteran himself has admitted, no medical professional has related the Veteran suffering from multiple joint arthritis due to service.  Instead, he has been told that he has old age arthritis or, because all tests for various types of arthritis are negative, he has osteoarthritis.  

Turning to the evidence before the Board, the Board notes first that other than degenerative joint disease of the knees, no other joint such as the wrists, elbows, ankles, etc., has been diagnosed with arthritis.  In some instances, such as hand pain, the Veteran has been diagnosed with gout, which the Veteran does not assert, nor does the evidence suggest, is related to service.  While X-rays in December 1998 and August 2006 suggest degenerative joint disease in the shoulders, more recent evidence such as X-rays in May 2008 and the August 2010 suggests that he does not have degenerative disease in his shoulders.  Therefore, as the evidence of degenerative changes in the shoulders has not been replicated or confirmed by later evidence, the record at this time is insufficient to establish degenerative joint disease or arthritis of the shoulders.  

The Veteran has presented evidence of pain and other complaints of swelling, although no objective evidence of swelling has been noted in VA examinations.  Even assuming swelling, the Veteran has not been diagnosed with arthritis or another medical diagnosis for the symptoms for joints other than the knees, which will be discussed shortly.  Instead, his health care providers have labeled his symptoms as arthralgia.  Arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Thus, the evidence dated during the appeal period reflects only the Veteran's complaints of pain, but not any clinical abnormalities.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As pain itself is not a disability, and without competent evidence of a chronic disability, service connection for a multiple joint arthritis disability is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Without competent evidence showing a diagnosed arthritis condition other than the knees, there cannot be a service connected disability for joints other than the knees such as the ankles, hips, elbows, etc.  There is also no competent medical evidence of arthritis of the joints other than the knees at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

As to the knees, there is medical evidence that the Veteran has degenerative joint disease, and thus, there is a current diagnosis of a disability.  The medical evidence of record, however, does not establish a nexus of the bilateral degenerative joint disease of the knees to service.  The service treatment records do not indicate nor does the Veteran assert that the Veteran injured his knees in service which might have resulted in his current degenerative joint disease of the knees.  As to the rheumatoid carditis that was diagnosed in service, the opinions of VA examiners and the Veteran's health care providers have concluded on multiple occasions that the Veteran does not have an arthritis disability related to service, particularly as related to the Veteran's treatment of rheumatic carditis in service.  

Most recently, in August 2010, a VA examiner noted that, based on symptoms, clinical findings echocardiograms, ECGs, stress tests, and laboratory testing, there was no evidence the Veteran had rheumatic heart disease, or residuals such as  sequela including valvular disease and arthritis.  There are no signs of inflammatory arthritis.  The VA examiner thus concluded that the Veteran did not suffer from a systemic disease process, such as osteoarthritis or rheumatoid arthritis.  In April 2012, another VA health care provider stated that less likely as not, the Veteran's degenerative joint disease has not been aggravated by the service-connected rheumatic heart disease and the degenerative joint disease was not related to service nor had its onset within a year after active duty. 

In light of the foregoing, the Board finds that the opinions of the various VA examiners and health care providers treating the Veteran as persuasive evidence against the claim.  As the VA examiners and providers applied medical analysis to the significant facts of the case to reach the conclusion expressed in their opinions, the Board finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and the cause of the current degenerative knee joint disease disability, which opposes, rather than supports, the claim.  Accordingly, the weight of the medical evidence is against an association or link between any current arthritis, including the bilateral degenerative joint disease of the knees and service, including the treatment for rheumatic fever.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for arthritis in multiple joints, including as secondary to service-connected rheumatic heart disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


